                             Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 1 of 7



                      1    JOSEPH S. PICCHI, ESQ.(State Bar No. 157102)
                           AARON T. SCHULTZ, ESQ.(State Bar No. 222949)
                     2     GALLOWAY, LUCCHESE, EVERSON & PICCHI
                           A Professional Corporation
                     3     2300 Contra Costa Blvd., Suite 350
                           Pleasant Hill, CA 94523-2398
                     4     Tel. No.(925) 930-9090
                           Fax No.(925) 930-9035
                     5     E-mail: aschultz@glattys.com
                     6 Attorneys for Defendant
                       SAN FRANCISCO FERTILITY CENTERS dba PACIFIC FERTILITY CENTER
                     7 (erroneously sued herein as PACIFIC FERTILITY CENTER)

                     8

                     9                                 U NITED STATES DISTRICT COURT

                    10                               N ORTHERN DISTRICT OF CALIFORNIA

                    11

                    12     I N RE PACIFIC FERTILITY CENTER                      Case No. 3:18-CV-01586-JSC
                           LITIGATION,
                    13                                                                   Hon. Jacqueline Scott Corley

                    14                                                          SUPPLEMENTAL BRIEFING IN
                                                                                SUPPORT OF MOTION TO COMPEL
                    15                                                          ARBITRATION

                    16
                                                                                Date: February 21, 2019
                    17                                                          Time: 9:00 a.m.
                                                                                Ct.Room: F, 15th Floor
                    18                                                          J udge: Hon. Jacqueline S. Corley

                    19

                   20

                   21                                          I.      INTRODUCTION

                   22
                                  Plaintiffs' original Consolidated Complaint included, as against PFC, eight causes
                   23
                           of action. Among these was included a cause of action entitled Negligence/Gross
                   24
                           Negligence alleging that Defendants (including PFC) failed to exercise due care in
                   25
                           storage and freezing of the eggs and embryos. The original Joint Complaint also
                   26
                           named PFC in Plaintiffs' causes of action for Unfair Business Practices, violations of the
                   27
                           Consumer Legal Remedies Act (hereafter "CLRA"), and Deceit and Fraudulent
                   28
GALLOWAY, LUCCHESE,                                                         1
  EVERSON & PICCHI
2300 Contra Costa Blvd.,
        Suite 350          3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL      950-10570/ATS/1040502 docx
 Pleasant Hill, CA 94523
                           ARBITRATION
    (925) 930-9090
                             Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 2 of 7



                       1    Concealment. In support of these other causes of action Plaintiffs alleged that PFC had
                       2 knew that their equipment, systems, and processes, including Defendants' storage tank,

                       3 electronic monitoring, alarm, and response systems and processes, were inadequate to

                       4 safely store Plaintiffs' eggs and embryos and failed to communicate this to Plaintiffs.

                       5           The     newly filed     First Amended         Complaint clarifies the     positions and
                       6    responsibilities of the various defendants and has reduced the causes of action alleged
                       7 against PFC to only three, the Fifth Cause of Action for Violations of the Unfair

                       8 Competition Law (hereafter "UCL"), the Sixth Cause of Action for violations of the

                       9 CLRA, and the Seventh Cause of Action for Fraudulent Concealment. While the causes

                     10 of action against PFC have dwindled and the factual claims have been modified, the

                     11     basis for the action against PFC remains the same, that PFC breached duties to its
                     12 patients related to fertility services that it provided. It is alleged that PFC did so, in part

                     1 3 by failing to ensure that proper safeguards were in place to protect its patients' eggs

                     14 and embryos, and in part by failing to disclose to its patients that PFC had contracted

                     15     with Prelude/Pacific MSO to maintain and store its patients' eggs and embryos.
                     16     However, rather than directly alleging that PFC failed to implement adequate measure,
                     17 Plaintiffs now only allege that PFC failed to tell its patients that inadequate measure

                     18 were being taken to safeguard their eggs and embryos.

                     19             Limiting the allegations against PFC to only allegations that they failed to tell its
                    20      patients about inadequate systems and processes and Co-defendants responsibilities
                    21      with respect to these does not bring the claims against PFC outside of the provisions of
                    22 the "Medical Services" Arbitration Agreement, and Plaintiffs would still be compelled to

                    23 arbitrate all claims against PFC pursuant to that Agreement for the same reasons as

                    24 were previously set forth in PFC's moving papers.                  Further, even if the allegations
                    25 against PFC fell outside of the definition of "Medical Services", Plaintiffs would still be

                    26 compelled to arbitrate their claims against PFC under the "Other Claims" arbitration

                    27      provision contained in the Informed Consents signed by Plaintiffs. For these reasons,
                    28
GALLOWAY, LUCCHESE,                                                          2
  EVERSON & PICCHI
2300 Contra Costa Blvd.,
        Suite 350           3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL        950-10570/ATS/1040502.docx
 Pleasant Hill , CA 94523
                            ARBITRATION
    (925) 930-9090
                                Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 3 of 7



                       1    the amendments to the complaint do not materially impact PFC's Motion to Compel
                       2 Arbitration.1

                       3
                                               II.      PERTINENT ALLEGATIONS AGAINST PFC IN THE
                       4                                       FIRST AMENDED COMPLAINT
                       5             I n the First Amended Complaint, Plaintiffs allege that, unbeknownst to Plaintiffs,
                      6 PFC entered into an agreement with Prelude, and under that agreement, Prelude took

                       7 over PFC's egg and embryo storage operation, agreeing as part of the transaction that

                       8 Prelude and its operating subsidiary, Pacific MSO, would bear responsibility for

                       9 determining how the storage services were performed. Plaintiffs contend that, "despite

                     10     m ultiple opportunities to do so, neither PFC nor Prelude notified Plaintiffs of the
                     11     Prelude-PFC transaction or that because of it, PFC (and the doctors it employs) were
                     12     no longer responsible for the storage of Plaintiffs' eggs and embryos at its facility. (See
                     1 3 FAC 115.)

                     14              Plaintiffs go on to allege the facts concerning the failure of Tank 4 and attribute
                     15 the failure to the conduct of Chart and failures on the part of Prelude/Pacific MSO. (See

                     16     FAC ¶ 6-9.) As against Prelude/Pacific MSO, Plaintiffs allege that they failed to safely
                     17     preserve the eggs and embryos belonging to Plaintiffs, resulting in harm to
                     18 Plaintiffs. (See FAC ¶ 193.) As to PFC, Plaintiffs assert PFC failed to disclose that it

                     19     had transitioned responsibility for egg and embryo storage to Prelude and that Prelude's
                    20      prevailing systems and processes in place for safe storage were inadequate. (See FAC
                    21      1111233, 247, and 260.)
                    22              Plaintiffs contend that Prelude should have had a system and process in place to
                    23 ensure that Plaintiffs' eggs and embryos were not damaged. Plaintiffs allege that

                    24 Prelude lacked monitoring, alarm, and response systems sufficient to detect and

                    25

                    26      1The FAC also substitutes two new Plaintiffs. The Plaintiffs identified as A.B and C.D. have been changed to a new
                            couple, but they are sti l l identified as A.B. and C.D. PFC has submitted a supplemental Declaration concurrently
                    27      with this brief which attaches the arbitration agreements signed by these new Plaintiffs. (See Declaration
                            SUPPLEMENTAL DECLARATION OF AARON T. SCHULTZ IN SUPPORT OF DEFENDANT PACIFIC FERTILITY CENTER'S
                    28      N OTICE OF MOTION AND MOTION TO COMPEL ARBITRATION.)
GALLOWAY, LUCCHESE,                                                                 3
  EVERSON & PICCHI
2300 Contra Costa Blvd.,
        Suite 350           3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL                      950-10570/ATS/1040502 docx
 Pleasant Hill , CA 94523
     (925)930-9090
                            ARBITRATION
                            Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 4 of 7



                      1    prevent temperature rise in Tank 4. Plaintiffs also allege that this risk could have been
                      2    mitigated by Prelude (and earlier by PFC) by storing multiple eggs and embryos
                      3    belonging to a single customer in separate tanks. (See FAC lj 95.) Thus, while
                      4    Plaintiffs allege lack of disclosure against PFC, their underlying claim against PFC is
                      5    based on inadequate processes and systems in place to ensure the safety of eggs and
                      6 embryos.

                      7            I n addition, Plaintiffs contend that communications by PFC to its patients after the
                      8    i ncident with Tank 4 compounded the harm to Plaintiffs. According to Plaintiffs, PFC
                      9 first contacted its patients one week after the incident and that after this the PFC call

                    10 center was overwhelmed for weeks and that information provided over the phone was

                    11     vague and often inconsistent.           Plaintiffs further allege that in this subsequent
                    12 communication PFC stil l did not inform the patients that Prelude had control over the

                    1 3 eggs and embryos, and in some cases continued to bill patients for storage. Plaintiffs

                    14 claim that the inconsistent and slow information provided by PFC to its patients

                    15 compounded the harm caused by the incident.(See FAC ¶ 125.)

                    16            With respect to the three Causes of Action alleged against PFC, for violations of
                    17 the UCL, CLRA and for Fraud, the claims against PFC are essentially the same. It is

                    18 claimed that PFC knowingly and intentionally failed to disclose and actively concealed

                    19 that it did not have reasonable processes and systems in place to safeguard Plaintiffs'

                   20 eggs and embryo, and that PFC knowingly and intentionally failed to disclose and

                   21      actively concealed that it had ceded control over storage of Plaintiffs' eggs and embryos
                   22 to Prelude and Pacific MSO. Plaintiffs claim that had PFC advised that it ceded control

                   23 of the eggs and embryos to Prelude and that Prelude had inadequate measures in

                   24      place that they would not have purchased, or continued purchasing, the long-term
                   25 freezer storage services at issue (See FAC TT 236, 253, and 263.)

                   26

                   27

                   28
GALLOWAY, LUCCHESE,                                                        4
  EVERSON & PICCHI
2300 Contra Costa Blvd.,
        Suite 350          3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL    950-10570/ATS/1040502 docx
 Pleasant Hill, CA 94523
                           ARBITRATION
     (925) 930-9090
                            Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 5 of 7



                      1                                     III.   LAW AND ARGUMENT
                      2 A.         The Causes of Action for Violations of the UCL, CRLA and for Fraud
                                   Remain Based on Alleged Improper Rendering of Medical Services.
                      3

                      4           The initial negligence claims against PFC alleged, at least in part, Defendants

                      5 owed Plaintiffs a duty to exercise the highest degree of care when maintaining,

                      6    i nspecting, monitoring, and testing the liquid nitrogen storage tanks used for the

                      7    preservation of eggs and embryos at Defendants' San Francisco laboratory. (See

                      8 Consolidated Complaint (hereafter "Compl."), II 192.)

                      9           Chief among the allegations against PFC in the original Consolidated Complaint

                    10 was that PFC failed to have adequate systems and processes in place to safeguard

                    11     stored eggs and embryos. (See Compl. 99, 180, 202(f), 238(f), 242, 254.) Plaintiffs are

                    12     now aware that PFC was not responsible for the maintaining the eggs and embryos, so

                    1 3 the claims that PFC failed to have adequate systems and processes in place have been

                    14 deleted, and have been replaced with a claim that PFC failed to inform its patients of the

                    15     inadequate processes and safeguards. (See FAC ¶ 223(a), stating "When offering to

                    16     provide long-term freezer storage services to Plaintiffs and class members, PFC

                    17 knowingly and intentionally failed to disclose and actively concealed that it did not have

                    18     reasonable processes and systems in place to safeguard Plaintiffs' and class members'

                    19 eggs and embryos".)

                   20             The purported failure to ensure adequate processes and systems to monitor and

                   21      safeguard the eggs and embryos is the gravamen of Plaintiffs claims against PFC and

                   22 Prelude, regardless of whether they are couched in a cause of action for negligence or

                   23 a cause of action for violations of CLRA or UFL, or fraud, and regardless of whether

                   24 they are for failing to put in place the appropriate processes and symptoms or whether

                   25 the claim is for a failure to inform. Certainly, if reasonable processes and systems were

                   26      in place to safeguard Plaintiffs' and class members' eggs and embryos, then there

                   27 would be no basis for a claim in this case against PFC or Prelude.

                   28
GALLOWAY, LUCCHESE,
  EVERSON & PICCHI
                                                                            5
2300 Contra Costa Blvd.,
        Suite 350          3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL   950-10570/ATS/1040502 docx
 Pleasant Hill, CA 94523
    (925) 930-9090
                           ARBITRATION
                             Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 6 of 7



                       1             As discussed in PFC's moving papers, the "Medical Services" Arbitration
                       2 Agreement provides for arbitration of any claim as to whether any medical services

                       3 were improperly rendered.2 As more fully briefed in the original moving papers, the

                       4 fertility services provided by PFC (including the cryopreservation storage services which

                       5    were then contracted to Prelude) were medical services. Plaintiffs claim that these
                       6    medical services were improperly provided and that PFC is liable because it did not
                       7    i nform its patients of the inadequacies. These are claims that the services provided by
                       8 PFC were improperly, negligently or incompletely rendered, and thus they fall under the

                       9 "Medical Services" arbitration agreement.

                     10     B.      Plaintiffs' Allegation that PFC Failed to Inform Plaintiffs that it Ceded
                                    Control of their Eggs and Embryos Comes within the Medical Services
                     11             Arbitration Agreement.
                     12             Plaintiffs allege that it was improper for PFC to enter into an agreement for
                     13 Prelude/Pacific MSO to maintain Plaintiffs stored eggs and embryos. As noted above,

                     14 the "Medical Services" arbitration agreement provides that claims for improperly

                     15     rendered medical services are to be arbitrated. By alleging that PFC improperly failed
                     16 to inform its patients that their eggs and embryos were going to be maintained by

                     17 Prelude/Pacific MSO, Plaintiffs are challenging the propriety of the manner in which

                     18 PFC provided the fertility services it offered. Plaintiffs' contention is that PFC had a duty

                     19 to disclose others who would be involved in, or who would be responsible for the

                    20 aspects of the fertility services offered by PFC. The question as to whether or not PFC

                    21      had such a duty to its patients or whether PFC had a duty to maintain control over
                    22 storage services is a question about whether or not the medical services provided were

                    23 i mproperly, negligently or incompletely rendered.

                    24              Therefore, claims that PFC improperly ceded control and failed to inform
                    25 Plaintiffs of this is a claim that would be covered under the "Medical Services"

                    26 Arbitration Agreement.

                    27

                    28
GALLOWAY, LUCCHESE,          See Schultz Decl. Exs. 1A, 1C, 1E, 1G, 11, 1M, filed as partof the Motion to Compel.
  EVERSON & PICCHI
2300 Contra Costa Blvd.
        Suite 350           3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL                 950-10570/ATS/1040502 docx
 Pleasant Hill , CA 94523
    (925) 930-9090
                            ARBITRATION
                             Case 3:18-cv-01586-JSC Document 155 Filed 01/09/19 Page 7 of 7



                      1    C.       Even If the Court Declines Application of the "Medical Services" Provision,
                                    Plaintiffs Agreed to Arbitrate "Other Claims."
                      2

                      3             Plaintiffs signed agreements to arbitrate claims based on the provision of

                      4 "medical services" and an agreement to arbitrate any other claim related to the Informed

                      5 Consent forms signed by Plaintiffs. The Informed Consent Agreements reiterated the

                     6 agreement of patients to abide by the "Medical Services" arbitration agreement and also

                      7    provided that patients agreed to arbitrate any other dispute related to the informed

                      8 consent agreement.                      The      informed        consent agreement refers                    in    detail to

                      9 cryopreservation and storage.                        The dispute in this case undeniably relates to

                    10 cryopreservation and storage of eggs and embryos. Therefore, regardless of whether

                    11     Plaintiffs claims fall under the "Medical Services" arbitration agreement, Plaintiffs would

                    12 still be compelled to arbitrate their claims against PFC under the "Other Claims"

                    1 3 provision of the Informed Consent Agreements.3

                    14                                                    IV.       CONCLUSION
                    15              The new allegations against PFC as set forth in the FAC do nothing to impact the

                    16 application of arbitration agreements between PFC and Plaintiffs. All of the causes of

                    17 action relate to a dispute concerning medical services and therefore all under the

                    18     provisions of the "Medical Services" Arbitration Agreement. To the extent that any

                    19 claims against PFC may fall outside of the scope of the Arbitration Agreement they

                   20 would be covered by the Other Claims provision of the Informed Consent agreements.

                   21      Dated: January 9, 2019
                                                                                          GALLOWAY, LUCCHESE, EVERSON &
                   22                                                                     PICCHI
                   23

                   24                                                                      By:      Isl Aaron T. Schultz
                                                                                              AARON T. SCHULTZ, ESQ.
                   25                                                                     Attorneys for Defendant
                                                                                          SAN FRANCISCO FERTILITY CENTERS
                   26                                                                     d ba PACIFIC FERTILITY CENTER
                   27
                           3 The Informed Consent Agreements are attached to Decl. of Schultz, filed as part of the Motion to Compel at Ex.
                   28      1B at 21, Ex. 1H at 23, Ex. 1D at 23, Ex. 1F at 23, Exs. 11-L at 23, Ex. 1N at 7, Ex. 10 at 4, Ex. 1P at 7, Ex. 10 at 4, Ex.
GALLOWAY, LUCCHESE,        1R at 4, Ex. 1S at 4.)                                        7
  EVERSON & PICCHI
2300 Contra Costa Blvd_,
        Suite 350          3:18-CV-01586-JSC: SUPPLEMENTAL BRIEFING IN SUPPORT OF MOTION TO COMPEL                               950-10570/ATS/1040502.docx
 Pleasant Hill, CA 94523
    (925) 930-9090
                           ARBITRATION
